ACCEPTED
                                                                                         03-14-00270-CV
                                                                                                 6855539
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     9/9/2015 5:08:33 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00270-CV

IN RE                                     §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                          §         DISTRICT 9/9/2015
                                                              COURT      OF PM
                                                                      5:08:33
                                                               JEFFREY D. KYLE
CHRISTOPHER L. GRAHAM                     §         APPEALS OF TEXAS Clerk




 STATE’S UNOPPOSED THIRD & FINAL MOTION TO EXTEND TIME
                     TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 1 day to file Appellee’s brief –

submitted together with the instant motion – and for good cause would show the

following:

                                         I.

      Appellant was ordered to show cause after failing to arrive on time to the

February 25, 2014 docket and for failing to return to court at 1:15 p.m. that same

day, as instructed by the trial court. Appellant further failed to appear in court on

March 13, 2014 in relation to his representation in Cause Number CR2013-366,

and his own show cause hearing on that same date without a granted continuance

or leave from the court. After the trial court found Appellant in contempt of court,

it ordered punishment of 15 days in Comal County jail and a $300 fine.




                                         1
      Appellant’s brief was originally due with the Court on or about February 25,

2015. After this Court granted at least two of Appellant’s motions for extensions of

time to file his brief, Appellant’s brief was filed on June 8, 2015. The State’s brief

is currently due on September 8, 2015.

                                         II.

      Daniel Palmitier – the attorney for the State at trial – is handling this case on

appeal. Last week Mr. Palmitier had trial in CR2013-377. Mr. Palmitier also had to

handle his regular duties, including docket calls and grand jury indictments. Mr.

Palmitier wanted to have another person in the office review his brief to check for

typographical mistakes before submitting the State’s brief to the Court.

Accordingly, the State respectfully requests an extension of 1 day to file its brief,

submitted alongside the instant motion. This is the third and final extension sought

by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 1 day, until September 9, 2015, so that the

accompanying brief may be filed with the Court. This extension is not requested

for purposes of delay but so that justice may be done.




                                          2
                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley
                                      Assistant District Attorney
                                      SBN: 24088254
                                      preslj@co.comal.tx.us
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Phone: (830) 221-1300 / Fx: (830) 608-2008


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred or made reasonable attempts to confer with all other parties about
the merits of this motion and whether the parties oppose the motion. Mr. Graham
does not oppose the instant motion.

                                                         /s/ Joshua D. Presley
                                                          Joshua D. Presley


                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this State’s Unopposed
Third & Final Motion to Extend Time to File Brief has been delivered to Appellant
Christopher Graham’s attorney in this matter:

      Christopher Graham
      clgraham@lgi-law.com
      P.O. Box 226265
      Dallas, TX 75222
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 9th day of September, 2015.
                                                     /s/ Joshua D. Presley
                                                     Joshua D. Presley

                                         3